Appeal from a judgment of the Wyoming County Court (Mark H. Dadd, J.), rendered December 8, 2005. The judgment convicted defendant, after a jury trial, of promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). We reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Even assuming, arguendo, that a different result would not have been unreasonable, we conclude that the jury did not fail to give the *1459evidence the weight it should be accorded (see generally id.). We reject the further contention of defendant that he was deprived of a fair trial based on prosecutorial misconduct during summation. Contrary to defendant’s contention, the prosecutor used the word “they” to refer to defendant and defense counsel collectively, rather than to prison inmates as a class, and we conclude that the remarks were within the broad bounds of rhetoric permitted during summation (see People v Galloway, 54 NY2d 396, 399 [1981]). Present—Scudder, P.J., Hurlbutt, Lunn, Fahey and Pine, JJ.